Citation Nr: 1818981	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection and a 10 percent rating for the Veteran's should residuals effective August 23, 2012.

This matter was previously before the Board in February 2016 and was remanded for further development.  As remand directives have been substantially complied with, the Board will proceed with adjudication of the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2016 rating decision, the RO increased the Veteran's rating to 20 percent disabling effective August 23, 2012; however, the Board notes that the SSOC notes an effective date of September 23, 2012.  The Board finds this was a clerical error as the RO explained that the Veteran's 20 percent rating was effective the day he filed his claim.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  The evidence supports a finding that the Veteran filed his claim on August 23, 2012; therefore, said date is the appropriate effective date.  Additionally, although the Veteran was granted an increase in rating, the maximum benefit was not granted; therefore, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period prior to May 18, 2016, the Veteran's limitation of motion of the right shoulder was limited to 90 degrees in both flexion and abduction at its worst; and, there was no evidence that he experienced ankylosis of the right shoulder, impairment of the right humerus, or dislocation, nonunion, or malunion of his clavicle and scapula.

2.  From May 18, 2016, the Veteran's right shoulder disability resulted in limitation of motion with abduction limited to 80 degrees and functional loss to include flare-ups, pain on weight-bearing, tenderness, crepitus, and decrease in muscle strength; but there was no ankylosis, impairment of the right humerus, or dislocation, nonunion, or malunion of his clavicle and scapula.


CONCLUSIONS OF LAW

1.  For the period prior to May 18, 2016, the criteria for a rating in excess of 20 percent for residuals of a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).

2.  From May 18, 2016, the criteria for a 30 percent rating for residuals of a right shoulder disability have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has participated in the Fully Developed Claim Program (FDC), which is designed to expedite the claims process, and thus, received complete VCAA notice in conjunction with his August 2012 application for benefits.  See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012. 

The duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the appellant with his Fully Developed Claim Form (VA 21-526EZ) that informed him of his duty and the VA's duty for obtaining evidence.  The notice that accompanies the Fully Developed Claims form informed the Veteran of what evidence is required to substantiate a claim for increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  Thus, the notice that is part of the claim form submitted by the appellant satisfies the VCAA duty to notify. 

The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159 (c)(4). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3  (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

In this case, the Veteran's right shoulder disability was initially rated under Diagnostic Code (DC) 5010; however, the Veteran's right shoulder disability was subsequently rated under DC Codes 5003-5201.  The RO explained that the Veteran's diagnostic code was changed to reflect the predominate disability and to avoid duplicate evaluations.  The Board agrees with the RO's explanation and also notes that DC 5010 rates traumatic arthritis under DC 5003, based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

Normal range of motion for the shoulder is from 0 to 180 degrees flexion and abduction, and 0 to 90 degrees of external and internal rotation.  38 C.F.R. § 4.71a, Plate I.  Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the veteran.  Here, the Veteran's right shoulder is considered his major upper extremity as the evidence shows he is right-handed.  As such, only the "major" rating schedule for Diagnostic Codes 5201 is applicable.  See 38 C.F.R. §§ 4.69; 4.71(a) (2017).  

Additionally, although the Veteran's right shoulder limitation of motion is rated pursuant to the applicable diagnostic codes listed in 38 C.F.R. § 4.71 (a), it must also be rated on account of other regulatory considerations such as pain and functional loss pursuant to sections 4.40, 4.45, and 4.59.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

Diagnostic Code 5201 provides a 20 percent rating for a major extremity where range of motion is limited to lifting an arm to shoulder level.  Where limitation of the arm is limited to midway between a veteran's side and shoulder level, DC 5201 provides a 30 percent evaluation for a major extremity.  Where limitation of the arm is limited to 25 degrees from the side, DC 5201 affords a 40 percent rating for a major extremity.  Diagnostic Code 5201 does not provide separate ratings for limitations on flexion, extension, abduction and rotation, but rather permits only a single rating for limitation of motion of an arm.  Yonek v. Shinseki, 722 F.3d 1355, 1359 (Fed. Cir. 2013).

Factual Background

In an April 2010 clinician note, the Veteran complained of right shoulder pain.  The Veteran reported his previous surgery on his right shoulder in 1992, and that he only recently began having shooting pain from his shoulder to his fingertip, but no numbness or weakness.  The examiner noted no swelling or pain in the Veteran's joints or extremities and recommended an EMG.  

In September 2012, the Veteran received a VA examination.  The Veteran reported having a full recovery with his shoulder surgery but since that time he has had increasing pain and decreased range of motion to the right shoulder joint.  The Veteran reported that his pain is achy in nature and will often radiate into the right forearm area.  The Veteran further reported having flare-ups after activities such as golfing or doing yard work, and noted that his right arm will become very stiff and sore, with a lot of pain at night.  He further noted exacerbations will last for several days and that he takes Motrin daily for pain.  The Veteran also reported functional impact in that he works as a security guard at a medical facility, and is unable to do activities requiring him to elevate his arms above his head.  He further noted he occasionally has to restrain combative patients, and any stress to the right shoulder results in throbbing pain for several days which radiates down into the right forearm.

The examiner noted the Veteran had a diagnosis of traumatic arthritis in his right shoulder as of 2002.  Range of motion showed right shoulder flexion limited to 130 degrees with painful motion at 90 degrees.  Right shoulder abduction was limited to 145 degrees with painful motion at 90 degrees.  The Veteran performed repetitive use testing with right shoulder flexion ending at 120 degrees, and right shoulder abduction ending at 140 degrees.  The examiner noted that the Veteran has functional loss and functional impairment of the right shoulder and arm with less movement than normal and pain on movement.  The examiner also noted pain on palpation, but no guarding, and no ankylosis.  The Hawkins impingement test was positive, and the empty-can test was positive which both may indicate a rotator cuff tear or pathology.  The external rotation/infraspinatus strength test was also positive which may be associated with infrasinatur tendinopathy or tear.  

The examiner noted residuals of the Veteran's surgery included the Veteran being unable to move his right arm above his head for any extended period of time, and that the Veteran has pain while sleeping since he sleeps with his right arm elevated above his head for comfort most of the time.  The examiner also noted July 2012 images of the Veteran's right shoulder showed the AC joint appeared intact with no significant degenerative change.  Images also revealed early osteoarthritic changes tuberosity head of the humerus, with no abnormal calcification.  The examiner noted the current x-ray does not demonstrate significant arthritic changes to the shoulder joint; however, the Veteran's physical exam and symptomology indicate a progressive pattern to his shoulder dysfunction. 

In an April 2013 Primary Care Note, the Veteran reported increased shoulder pain in the past several months when playing golf.  He further reported an aching in the deltoid region and that he had completed physical therapy in October.  The examiner noted probable biceps tendonitis and recommended an orthopedic consult; however, the Veteran declined due to his complaint of severe weight gain with steroids in the past.  The examiner also recommended applying ice, ibuprofen, and range of motion exercises. 

In a December 2013 clinician note, the Veteran reported that his shoulder remains problematic with pain in abduction above the horizontal, and that he is still unable to maintain his routine exercise regimen.  He reported having no new pain or swelling.  Upon examining his extremities, the examiner noted full range of motion, no effusions, no crepitus, no focal tenderness in the right AC or glenohumeral joint, but mild tenderness in the medial/anterior deltoid, bicipital groove.  The examiner further noted limited abduction.  

In January 2015, x-ray images showed early osteoarthritic changes in the right glenohumeral joint, and the AC joint with no inferior spurs.

In February 2015, the Veteran began physical therapy.  The Veteran again reported his previous surgery and that he was functional until 2003 at which time his shoulder began to bother him again.  He reported that pain has become more bothersome over time, and that pain mainly occurs with overhead motion, in particular, abduction above 90 degrees.  He further reported that he experiences numbness from his AC joint down his lateral arm into his pinky occurring with overhead motion and relieving upon returning to neutral.  However, it may take up to 3 to 4 hours to resolve when occurring.  Upon examination, the examiner noted right shoulder flexion was limited to 160 degrees actively, 170 degrees passively, abduction was limited to 90 degrees actively, 120 degrees passively, and the examiner noted pain with abduction.  The examiner's assessment included findings that the Veteran had signs and symptoms consistent with impingement type pain with painful arc, decreased ROM, altered sensation, postural dysfunction, and decreased strength.  The examiner noted that the Veteran would benefit from physical therapy.

On March 13, 2015 during a physical therapy visit, the Veteran reported his shoulder pain is decreasing with overhead movements, and the kinesio tape is helping to relieve his shoulder pain.  Subsequently, on March 27, 2015, in a physical therapy discharge note, the Veteran reported his shoulder is much better.  He stated and demonstrated the ability to raise his arm overhead farther and with less pain.

In May 2016, the Veteran received a VA examination.  The examiner noted the Veteran's previous shoulder surgery while in service resulted in arthroscopy of the right shoulder and was converted to an open acrominectomy.  The Veteran reported that he underwent physical therapy for two months which resulted in a full recovery.  The Veteran further reported that since that time he has had increasing pain and decreased range of motion to his right shoulder joint.  He reported the pain is achy in nature and will often radiate into the right forearm area.  The Veteran also reported having flare-ups with overuse and attempts to do any tasks above the waist.  He further reported increased pain, loss of ROM, and pain radiating from the shoulder to the little finger and that flares can last for days.  

The examiner noted ROM findings showed right shoulder flexion was limited to 150 degrees, right shoulder abduction was limited to 80 degrees, external and internal rotation were both limited to 45 degrees.  The examiner noted pain causes functional loss and pain was exhibited in flexion, abduction, external rotation, and internal rotation.  The examiner further noted pain with weight-bearing, tenderness or pain on palpation of the AC anterior and posterior, and crepitus.  After repetitive use testing, the Veteran's ROM findings for his right shoulder included flexion limited to 90 degrees, abduction limited to 80 degrees, external and internal rotation limited to 0 degrees.  The examiner noted a reduction in muscle strength of 4 out of 5.  With regard to rotator cuff conditions, the Veteran tested positive for the Hawkins' Impingement test, empty-can test, external rotation/infraspinatus strength test, and positive for the lift-off subscapularis test.  

The examiner also noted the Veteran had tenderness on palpation, and degenerative joint disease of his AC joint with impingement, and that the condition affects range of motion of the glenohumeral joint.  Imaging showed traumatic arthritis but no other significant findings.  The examiner diagnosed the Veteran with shoulder impingement syndrome, acromioclavicular joint osteoarthritis, rotator cuff tendonitis and arthritic conditions.  

After a thorough review of the evidence, the Board finds the Veteran was appropriately rated as 20 percent disabling prior to May 18, 2016; however, as of May 18, 2016, the Veteran is entitled to a higher rating of 30 percent, but no higher.  The evidence shows that throughout the appeal period, the Veteran's right shoulder residuals manifested with symptoms of pain only, while subsequently increasing in severity to include functional loss.

For the period prior to May 18, 2016, the evidence shows several reports of right shoulder pain in the Veteran's records; however, there is no evidence indicating the Veteran's right shoulder was limited in motion such that a higher rating would be warranted.  As discussed in the Veteran's September 2012 VA examination, ROM findings showed right shoulder flexion limited to 130 degrees, and abduction limited to 145 degrees.  Although the Veteran displayed limitation of motion with painful motion limited to 90 degrees, this limitation is at shoulder level, which corresponds to a 20 percent rating.  Additionally, the Veteran's July 2012 images of his right shoulder showed the AC joint intact with no significant degenerative changes.  

The Board notes that during a December 2013 physician visit, the examiner found limited abduction and mild tenderness in the medial/anterior deltoid, bicipital groove; however, the Veteran had full range of motion, no effusions, no crepitus, and no focal tenderness in the right AC or glenohumeral joint.  Additionally, while January 2015 x-ray images showed early osteoarthritic changes in the right glenohumeral joint and the AC joint; the Veteran was still able to lift his arm past his shoulder with pain as evidenced by his statement in his February 2015 physical therapy consult, when the Veteran reported that his pain in his shoulder mainly occurs with overhead motion, in particular, abduction above 90 degrees.  This statement further supports a finding of 20 percent disabling as it indicates the Veteran is not limited to raising his arm between his side and shoulder nor is he limited to raising his arm 25 degrees from his side, which is necessary for a higher rating based on limitation of motion.  Rather, the Veteran can raise his arm past shoulder level, albeit with pain during this period.  Even with pain, the examiner noted pain with abduction was limited to 90 degrees actively, 120 degrees passively; while flexion was limited to 160 degrees actively, 170 degrees passively.  Moreover, after attending physical therapy, the Veteran subsequently reported an improvement in his shoulder demonstrating the ability to raise his arm overhead farther and with less pain.  

Given the Veteran's ability to raise his arm to shoulder level with no other evidence of record to contradict this finding, the Board finds the Veteran was appropriately rated at 20 percent disabling for the period prior to May 18, 2016.  The Board has also considered the Veteran's reports of pain and functional loss in his right shoulder.  As summarized above, the examinations of record took into account his complaints of pain when measuring and assessing his range motion.  The fact that he may have had pain during range of motion testing does not warrant a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (discounting the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially absurd results).  Moreover, the September 2012 examiner noted pain and less movement than normal caused functional loss, and the Veteran's worst ROM finding was limited to 90 degrees with pain.

In sum, the evidence shows the Veteran's limitation of motion of his right shoulder more closely approximates the evaluation of 20 percent disabling as provided by the RO than the higher evaluation sought by the Veteran.  Thus, the next higher schedular disability ratings for the period discussed above are not warranted.  See 38 C.F.R. § 4.71a.  In addition, the Veteran's symptomatology has been adequately contemplated by the evaluations under DC 5201 as discussed above.

Alternatively, the Board finds a higher rating is warranted as of May 18, 2016, the date of the Veteran's VA examination.  During the Veteran's examination, ROM findings showed right shoulder flexion was limited to 150 degrees, while right shoulder abduction was limited to 80 degrees.  External and internal rotation were both limited to 45 degrees, indicating a significant decrease in limitation of motion.  Additionally, although the examiner noted pain causes functional loss and pain was exhibited in all areas of ROM, the examiner did not provide ROM findings due to pain.  However, the examiner did note that after repetitive use testing, the Veteran's ROM findings showed flexion limited to 90 degrees, abduction limited to 80 degrees, and external and internal rotation limited to 0 degrees.  The examiner further noted pain with weight-bearing, tenderness or pain on palpation of the AC anterior and posterior, crepitus, and a reduction in muscle strength.  Moreover, the Veteran tested positive for all tests related to rotator cuff conditions.  The examiner further noted DJD of the Veteran's AC joint with impingement, and that the condition affects range of motion of the glenohumeral joint.  

Therefore, in resolving all reasonable doubt in favor of the Veteran, the Board finds an increased rating is warranted to 30 percent disabling, but no higher, as of May 18, 2016.  While the Veteran's limitation of motion for flexion is at shoulder level, the Veteran's abduction is slightly below shoulder level, and the Veteran's external and internal rotation is significantly limited.  Additionally, there is evidence of pain on weight-bearing, tenderness, crepitus, and a decrease in muscle strength, all supporting a finding of additional functional loss.  Moreover, the Veteran reported having flare-ups with overuse and attempts to do any tasks above the waist.  He further reported increased pain radiating from the shoulder to the little finger, with loss of ROM and endurance.  

In consideration of the above evidence of functional loss, the Board finds that as of May 18, 2016, the Veteran's right shoulder disability more nearly approximates limitation to midway between his side and shoulder level warranting a 30 percent disability rating.

For both periods on appeal, the Board has also considered whether a separate rating is warranted under other codes.  DC 5203 pertains to impairment of the clavicle or scapula, including dislocation, nonunion with or without loose movement, or malunion.  In the alternative, the disability may be rated on impairment of function of a contiguous joint. 38 C.F.R. § 4.71a, DC 5203 (2017).

With regard to the period prior to May 18, 2016, the September 2012 examiner found a clavicle or scapula condition noting the Veteran's open AC joint removal in 1993.  The examiner noted tenderness of the AC joint, but that it did not affect the range of motion of the glenohumeral joint.  Since there is no dislocation, nonunion with or without loose movement, or malunion, DC 5203 directs the evaluation to be determined under impairment of function of a contiguous joint.  In doing so, the Board finds that the Veteran's tenderness of the joint, to include limitation of motion with accompanying pain, are contemplated by the assigned 20 percent rating, thus a separate rating is not warranted.

Similarly, for the period beginning on May 18, 2016, the examiner also found that the Veteran had a clavicle or scapula condition, and that the condition affects range of motion of the shoulder (glenohumeral) joint.  The examiner diagnosed the Veteran with shoulder impingement syndrome and acromioclavicular joint osteoarthritis.  As noted above, DC 5203 directs the evaluation to be determined under impairment of function of a contiguous joint.  Here, the Veteran has been awarded a higher rating for limitation of motion for the right shoulder during this period on appeal under DC 5201.  Thus, a grant of a separate rating would result in awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.  Therefore, the Veteran is not entitled to a separate rating for this period on appeal under DC 5203.

Additionally, the record does not establish, and the Veteran has not alleged, ankylosis, recurrent dislocation, a flail shoulder, a false flail joint, or fibrous union of the humerus.  Therefore, DCs 5200 or 5202 are not applicable for either period on appeal.

In sum, a rating greater than 20 percent for the period prior to May 18, 2016 is denied, but for the period from May 18, 2016, the evidence supports a rating of 30 percent, but no higher, for the right shoulder disability.


ORDER

Entitlement to a rating greater than 20 percent for residuals of a right shoulder injury for the period prior to May 18, 2016, is denied.

Entitlement to a 30 percent rating for residuals of a right shoulder injury beginning on May 18, 2016, is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


